Exhibit 21 SUBSIDIARIES OF THE COMPANY State/County of Incorporation Stock Ownership West Pharmaceutical Services, Inc Pennsylvania Parent Co. Tech Group North America, Inc. Arizona 100.0 % West Pharmaceutical Services Lakewood, Inc. Delaware 100.0 West Pharmaceutical Services Canovanas, Inc. Delaware 100.0 West Pharmaceutical Services Vega Alta, Inc. Delaware 100.0 West Pharmaceutical Services of Delaware, Inc. Delaware 100.0 West Pharmaceutical Services Delaware Acquisition, Inc. Delaware 100.0 West Analytical Laboratories LLC Delaware 100.0 West Pharmaceutical Services of Florida, Inc. Florida 100.0 Tech Group Grand Rapids, Inc. Michigan 100.0 Citation Plastics Co. New Jersey 100.0 Medimop USA, LLC Ohio 100.0 West Pharmaceutical Services Argentina S.A. Argentina 100.0 West Pharmaceutical Services Australia Pty. Ltd. Australia 100.0 West Pharmaceutical Services Brasil LTDA. Brasil 100.0 West Pharmaceutical Packaging (China) Company Ltd. China 50.0 West Pharmaceutical Services Shanghai Medical Rubber Products Co., Ltd. China 100.0 West Pharmaceutical Services Colombia S.A. Colombia 98.2 (a) West Pharmaceutical Services Holding Danmark ApS Denmark 100.0 West Pharmaceutical Services Danmark A/S Denmark 100.0 West Pharmaceutical Services Finance Danmark ApS Denmark 100.0 West Pharmaceutical Services Limited Danmark A/S Denmark 100.0 West Pharmaceutical Services Group Limited England 100.0 West Pharmaceutical Services Cornwall Limited. England 100.0 Plasmec Public Limited Company England 100.0 West Pharmaceutical Services Lewes Limited. England 100.0 West Pharmaceutical Services Dublin, Limited. England 100.0 West Pharmaceutical Services France S.A. France 99.9 (b) West Pharmaceutical Services Holding France SAS France 100.0 West Pharmaceutical Services Holding GmbH Germany 100.0 West Pharmaceutical Services Verwaltungs GmbH Germany 100.0 West Pharmaceutical Services Deutschland GmbH Co KG Germany 100.0 Tech Group Europe Limited Ireland 100.0 Medimop Medical Projects (North), Ltd. Israel 100.0 Medimop Medical Projects Ltd. Israel 100.0 West Pharmaceutical Services Italia S.r.L. Italy 100.0 Tech Group de Mexico SRL de CV Mexico 100.0 (mfg) Tech Group Puerto Rico, Inc. Puerto Rico 100.0 West Pharmaceutical Services Beograd Serbia 100.0 West Pharmaceutical Services Singapore Pte. Ltd Singapore 100.0 West Pharmaceutical Services Hispania S.A. Spain 100.0 West Pharmaceutical Services Venezuela C.A. Venezuela 100.0 W.P.S.F. Limited England 100.0 West Pharmaceutical Packaging India Private Limited India 100.0 West Pharmaceutical Services Singapore (Holding) Pte. Limited Singapore 100.0 (a)1.55% is held in treasury by West Pharmaceutical Services ColombiaS.A. (b)In addition, .01% is owned directly by 8 individual shareholders who are officers of the Company
